Citation Nr: 1018406	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-39 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for right ear hearing 
loss.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to June 
1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.




FINDING OF FACT

The Veteran's right ear manifests no more than Level I 
hearing loss.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.383, 4.85, Tables VI, VIA and VII, Diagnostic 
Code 6100; § 4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for right ear hearing loss was granted in 
a May 1993 rating decision with an initial noncompensable 
evaluation assigned, effective July 1, 1990.  The Veteran 
contends that an increased rating is warranted for his right 
ear hearing loss as he experiences right ear pain and his 
hearing has worsened to the point where he requires a hearing 
aid.  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and 
(d).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the Rating Schedule establishes 
eleven (11) auditory acuity levels, designated from Level I, 
for essentially normal acuity, through Level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

The Veteran's most severe right ear hearing loss was measured 
at a January 2008 VA examination.  At that time, he reported 
experiencing progressively worse hearing in the right ear.  
The authorized audiological evaluation indicated pure tone 
thresholds in the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
45
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The diagnosis was normal to 
moderately severe sensorineural hearing loss in the right 
ear.  

The Veteran was provided another VA examination in February 
2009.  He complained of having difficulty hearing with 
background noise and hearing the television.  He also stated 
that he often had to ask people to repeat themselves when 
having a conversation.  Following an audiogram, which 
demonstrated a puretone threshold average of 32.5 decibels 
and speech discrimination score of 100 percent in the right 
ear, the VA examiner diagnosed normal to moderately severe 
hearing loss in the right ear.  

None of the audiograms of record, including private 
audiograms conducted in April and September 2007, indicate 
that the Veteran meets the criteria for an exceptional 
pattern of hearing loss.  38 C.F.R. § 4.86.  As noted above, 
his right ear hearing was most restricted at the January 2008 
VA examination when the pure tone threshold average of the 
right ear was 36.25 decibels with a speech recognition score 
of 100 percent.  This translates to Level I hearing 
impairment under Table VI.  Level I hearing impairment in one 
ear with normal hearing in the other ear is considered 
noncompensably disabling.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

Effective from December 6, 2002, 38 C.F.R. § 3.383 was 
amended to provide that where hearing impairment in the 
service-connected ear is compensable to a degree of 10 
percent or more and the hearing impairment in the other ear 
is considered a disability under § 3.385, the hearing 
impairment in the non service-connected ear will be 
considered in evaluating the service-connected disability.  
69 Fed. Reg. 48148-50 (August 9, 2004) [codified as amended 
at 38 C.F.R. § 3.383(a)].

As noted above, the hearing impairment in the Veteran's right 
ear is not to a compensable degree.  Therefore, the hearing 
impairment in the non service-connected left ear is not for 
consideration in evaluating the service-connected disability.  
The Board is sympathetic to the Veteran's complaints of right 
ear pain and loss of hearing, but his service-connected right 
ear hearing impairment has been properly evaluated as 
noncompensably disabling throughout the evaluation period.  
Accordingly, an increased rating is not warranted.  


Other Considerations

Occupational Impairment

The Court of Appeals for Veterans Claims (Court) recently 
held that a request for a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU), whether expressly raised by a veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but is rather part of the adjudication of a claim 
for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during 
the appeal of a rating for a disability, it is part of the 
claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable because of his right ear hearing loss 
disability.  Although the February 2009 VA examiner concluded 
that the Veteran's right ear hearing loss resulted in 
significant effects on his occupation, the specific effects 
were limited to asking people to repeat themselves in 
conversation, difficulty hearing with background noise, and 
difficulty hearing the television.  The Veteran has not 
indicated that he has lost time from work or is unable to 
perform occupational duties due to his service-connected 
hearing loss.  Therefore, remand or referral of a claim for 
TDIU is not necessary as there is no evidence of 
unemployability due to the service-connected right ear 
hearing loss.


Extraschedular Rating

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's right ear hearing loss 
is manifested by decreased hearing acuity and difficulty 
understanding conversations.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that, unlike the rating schedule for hearing loss, the 
extraschedular provisions did not rely exclusively on 
objective test results to determine whether referral for an 
extraschedular rating was warranted.  The Court held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  Id. at 
455.

In the present case, the January 2008 and February 2009 VA 
examination reports contain descriptions of the Veteran's 
subjective complaints.  The February 2009 VA examiner also 
specifically noted the functional and occupational effects 
resulting from the Veteran's right hearing loss including 
right ear pain and having to ask people to repeat themselves 
during conversation.   

The Board has considered this evidence in light of Martinak 
and the provisions of 38 C.F.R. § 3.321(b)(1), but does not 
find that the Veteran has described functional effects that 
are "exceptional" or not otherwise contemplated by the 
currently assigned noncompensable rating.  Rather, his 
description of difficulties with hearing is consistent with 
the degree of disability addressed by his current evaluation.

The rating criteria are therefore adequate to evaluate the 
Veteran's disability and referral for consideration of an 
extra-schedular rating is not warranted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a September 2007 
letter.  The Veteran also received notice regarding the 
disability-rating and effective-date elements of the claim in 
the September 2007 letter.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  Additionally, the Veteran was 
provided proper VA examinations in response to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  
ORDER

Entitlement to a compensable rating for right ear hearing 
loss is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


